Citation Nr: 1511665	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  11-02 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for residuals of right fibular fracture with right ankle Achilles tendinitis (right ankle disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2002 to April 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

Pursuant to the Veteran's January 2011 substantive appeal (VA Form 9), he was scheduled for a hearing before a Veterans Law Judge in January 2015.  The Veteran failed to report for his scheduled hearing.  Therefore, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  The Veteran has no more than marked ankle disability associated with his service-connected residuals of right fibular fracture with right ankle Achilles tendinitis.

2.  The Veteran's right ankle is not ankylosed.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for service-connected residuals of right fibular fracture with right ankle Achilles tendinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5271 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an August 2009 notice letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide.  The notices included provisions for disability ratings and for the effective date of the claim. 

The Board finds that all necessary assistance has been provided to the Veteran. Service treatment records, VA treatment records, and the Veteran's statements have been obtained and associated with the record.  The RO also provided the Veteran with examinations in September 2009 (VA examination) and May 2012 (DBQ fee-based examination).  The examination reports were written after an interview with the Veteran and review of the evidence of record.  Further, they contained specific findings indicating the nature of the Veteran's disability and symptomatology, and contained well-reasoned medical opinions.  As such, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria 

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id. 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, however, the evidence demonstrates distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Rating Analysis

The Veteran's service-connected right ankle disability is currently assigned a 30 percent disability rating under the rating criteria for impairment of the tibia and fibula, as a result of malunion with marked ankle disability, as found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  This is the highest rating available for tibia and fibula impairment absent nonunion of the tibia or fibula, with loose motion, requiring a brace, which would merit a 40 disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Disabilities of the ankle are typically rated under the rating criteria found at Diagnostic Codes 5270 thorough 5274.  Under Diagnostic Code 5270, a 40 percent evaluation is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).

Limitation of motion is rated under Diagnostic Code 5271, and the Veteran's current 30 percent disability rating exceeds the maximum 20 percent disability rating based on limitation of motion.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which a veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

In the present case, however, the Veteran's disability rating is currently at 30 percent; thus exceeding the highest rating based on limitation of motion.  As such, consideration of a higher rating based on additional limitation of function is not necessary.

The evidence of record includes a September 2009 VA examination report.  During the evaluation, the Veteran indicated that he continued to have pain with intermittent weakness, stiffness, and instability in the right ankle.  He also noted that he had missed 15 days of work in the past year due to right ankle pain.  The Veteran stated that during flare-ups, he experienced severe sharp pain due to activity that lasted one to two hours.  Alleviating factors included rest, heat, ice,  and pain medication.  Upon physical examination, there was evidence of dorsiflexion to 10 degrees and plantar flexion to 25 degrees with pain at extreme range of motion.  There was no change in motion on repetitive testing.  Tenderness on palpation on the Achilles tendon and lateral aspect of the right ankle was present.  There was evidence of a noticeable right limp; however, ankylosis of the right ankle was not noted.  The examiner diagnosed the Veteran with right distal fibular fracture with right Achilles tendonitis, "moderately severe."

The Veteran was afforded a DBQ (fee-based) examination in May 2012.  The Veteran reported continued complaints of pain at the Achilles tendon as
well as the plantar surface of the calcaneus.  Tenderness was elicited at the lateral ligament complex.  Upon physical examination, plantar flexion of the right ankle was limited to 30 degrees with objective findings of pain.  Dorsiflexion of the right ankle was 20 degrees with objective findings of pain.  There was no additional loss of motion upon repetitive testing.  The Veteran indicated that flare-ups did not impact the function of the ankle.  The examiner noted functional impairment included less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The examiner noted that the Veteran regularly used an ankle brace; however, there were no objective findings of laxity and no indication that the joint was ankylosed.  X-rays revealed no evidence of fracture,
dislocation, or other joint abnormality.

VA treatment records from May 2008 to May 2012 were also reviewed, which demonstrate continued complaints of right ankle pain; however, they do not contain range of motion testing or evidence of ankylosis of the right ankle.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected right ankle disability.  In order to qualify for the next higher, and maximum, 40 percent disability rating, the evidence would have to show that his ankle is ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity; or he would have to show nonunion of the tibia or fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71, Diagnostic Codes 5262, 5270.  Here, the evidence of record shows that the Veteran's ankle is not ankylosed.  See September 2009 and May 2012 examination reports.   Further, although the Veteran has been shown to regularly use an ankle brace, there is no evidence of record suggesting that his disability manifests nonunion of the tibia or fibular as required for a 40 percent disability rating under Diagnostic Code 5262.

The Board notes that other rating criteria for ankle disabilities are inapplicable as the Veteran's currently assigned disability rating exceeds the applicable ratings based on these other criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes, 5272-5274.  The Veteran has also not been shown to have scars associated with the right ankle disability.  

Further, as noted above, consideration of additional limitation of function, to specifically include limitation of motion, during flare-ups, is not necessary since the Veteran's currently assigned rating exceeds the highest rating based on limitation of motion.  See DeLuca, Johnson, supra.

The Board has also considered the Veteran's and his representative's contentions that his right ankle disability is more severe than as reflected by the currently assigned 30 percent rating.  See February 2015 Informal Hearing Presentation.  The Board acknowledges that the Veteran is competent to report symptoms, such as pain and limitation of motion, because this requires only personal knowledge as it comes to her through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which the right ankle disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds the VA examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  In this case, a preponderance of the evidence is against finding that the Veteran is entitled to a disability rating in excess of 30 percent for the right ankle disability.  Accordingly, a rating in excess of 30 percent for residuals of right fibular fracture with right ankle Achilles tendinitis is not warranted.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's residuals of a right ankle disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Veteran's right ankle disability is manifested by pain, tenderness, some limitation of motion, and regularly requires the use of a brace.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for limitation of extension of the ankle (Diagnostic Code 5271) and contemplate ratings based on motion limited due to multiple orthopedic factors that include pain and instability.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Further, Diagnostic Code 5262 contemplates a "marked" ankle disability associated with impairment of the tibia and fibula.  The Board finds that after comparing the functional impact and symptoms manifested by the ankle disability to the schedular criteria, the "marked" ankle disability adequately contemplates the Veteran's right ankle symptoms and the related functional impairment, including tenderness, pain, limitation of motion, swelling and the use of a brace.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are adequately contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the Veteran's right ankle disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the Veteran indicated in a December 2012 VA examination (sleep apnea) that he was employed as a contract specialist for an oil and gas company.  As such, the issue of TDIU is not raised in this case.


ORDER

An increased rating in excess of 30 percent for residuals of right fibular fracture with right ankle Achilles tendinitis is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


